       6:21-cv-02570-DCC       Date Filed 08/11/21      Entry Number 1-1       Page 1 of 5




                                                                                                     ELECTRONICALLY FILED - 2021 Jul 06 2:31 PM - GREENVILLE - COMMON PLEAS - CASE#2021CP2303195
 STATE OF SOUTH CAROLINA                        )    IN THE COURT OF COMMON PLEAS
 COUNTY OF GREENVILLE                           )    CIVIL ACTION NO: 2021-CP-23-____
                                                )
 BRENDA GAIL PRATHER,                           )
                                                )
                Plaintiff,                      )
                                                )              SUMMONS
 vs.                                            )
                                                )
 WAL-MART STORES EAST, LP,                      )
                                                )
             Defendant.                         )
 ___________________________________            ) ____________________________________

TO:     DEFENDANT WAL-MART STORES EAST, LP:
        YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action

of which a copy is herewith served upon you, and to serve a copy of your Answer on the

subscribers at their offices at, 1225 South Church Street, Greenville, South Carolina, 20605,

within thirty (30) days after the service hereof, exclusive of the day of such service; and if you

fail to answer the Complaint within the time aforesaid, the Plaintiff will apply to the Court for

the relief demanded in the Complaint.

                                             Respectfully submitted,

                                             /s/ Perry DeLoach
                                             Perry B. DeLoach, Jr. (SC Bar No. 74069)
                                             The Law Offices of Perry B. DeLoach, Jr., LLC
                                             1225 South Church Street
                                             Greenville, South Carolina 29605
                                             (864) 520-1101 (o)
                                             (864) 520-1103 (f)
                                             perry@deloachlawoffices.com

                                             Attorney for Plaintiff

        July 6, 2021
        Greenville, South Carolina
       6:21-cv-02570-DCC        Date Filed 08/11/21      Entry Number 1-1      Page 2 of 5




                                                                                                     ELECTRONICALLY FILED - 2021 Jul 06 2:31 PM - GREENVILLE - COMMON PLEAS - CASE#2021CP2303195
 STATE OF SOUTH CAROLINA                        )    IN THE COURT OF COMMON PLEAS
 COUNTY OF GREENVILLE                           )    CIVIL ACTION NO: 2021-CP-23-____
                                                )
 BRENDA GAIL PRATHER,                           )
                                                )
                 Plaintiff,                     )
                                                )               COMPLAINT
 vs.                                            )           (Jury Trial Requested)
                                                )
 WAL-MART STORES EAST, LP,                      )
                                                )
             Defendant.                         )
 ___________________________________            ) ____________________________________

                                PARTIES AND JURISDICTION

        1.     Plaintiff Brenda Gail Prather is a citizen and resident of Greenville County, South

Carolina.

        2.     The incident giving rise to this action occurred in Greenville County, South

Carolina.

        3.     Defendant Wal-Mart East, LP, is a limited partnership organized and existing in

the state of Arkansas that conducts business in Greenville County, South Carolina.

        4.     This Court has personal jurisdiction over the parties and subject matter

jurisdiction over the issues herein.

                                       BACKGROUND

        5.     On or about May 2, 2021, at approximately 11:00 a.m., Brenda Gail Prather

(“Plaintiff”), went to the Wal-Mart Supercenter located at 6134 White Horse Road, Greenville,

South Carolina, 29611 (“Wal-Mart”) to meet her sister for lunch.

        6.     Upon information and belief, Wal-Mart Stores East, LP, (“Defendant”) owns

and/or operates the Wal-Mart.

        7.     Plaintiff walked from the entrance of the Wal-Mart to the entrance of the Subway

                                           Page 1 of 4
     6:21-cv-02570-DCC           Date Filed 08/11/21        Entry Number 1-1          Page 3 of 5




                                                                                                     ELECTRONICALLY FILED - 2021 Jul 06 2:31 PM - GREENVILLE - COMMON PLEAS - CASE#2021CP2303195
restaurant that is located inside the Wal-Mart to see if her sister had arrived yet. When she did

not see her, she turned around and began walking back towards the entrance of the Wal-Mart.

Upon information and belief, as Plaintiff was walking back towards the entrance of the Wal-

Mart, Plaintiff slipped on some type of paper material (“Paper Material”) and fell to the floor

(“Plaintiff’s Fall”). Upon information and belief, the Paper Material was lying directly in a

walkway just outside the Subway restaurant inside the Wal-Mart (“Walkway”).

       8.       Upon information and belief, there were no signs cautioning or warning persons

of materials or any kind that might be lying in the Walkway.

       9.       Plaintiff suffered severe injuries as a direct result of Plaintiff’s Fall.

                     FOR A FIRST CAUSE OF ACTION AS TO ALL DEFENDANT
                              (NEGLIGENCE/GROSS NEGLIGENCE)

       10.      Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs as if repeated hereinafter verbatim.

       11.      Defendant was negligent, grossly negligent, careless, wanton, and willful in the

times and places mentioned above, and acted with reckless disregard for Plaintiff, in the

following ways:

             a. In, upon information and belief, allowing the Paper Material to remain in the

                Walkway;

             b. In, upon information and belief, not placing caution and/or warning signs around

                the Paper Material;

             c. In, upon information and belief, not placing barricades around the Paper Material;

             d. In, upon information and belief, failing to properly inspect walkways in the Wal-

                Mart;



                                              Page 2 of 4
      6:21-cv-02570-DCC           Date Filed 08/11/21       Entry Number 1-1       Page 4 of 5




                                                                                                       ELECTRONICALLY FILED - 2021 Jul 06 2:31 PM - GREENVILLE - COMMON PLEAS - CASE#2021CP2303195
              e. In, upon information and belief, failing to remove potential hazards that could

                 cause serious harm;

              f. In, upon information and belief, failing to exercise reasonable degree of care that

                 was required for the safety of all persons;

              g. In, upon information and belief, failing to otherwise maintain a good and safe

                 environment for all persons;

              h. In such other and further particulars as the evidence at trial will show;

all of which were the direct and proximate cause of the damages suffered by Plaintiff herein, and

said acts being in violation of the dictates of ordinary prudence.

        12.      Defendant had a duty of care with respect to Plaintiff.

        13.      Defendants breached the duty of care owed Plaintiff by acting in a negligent,

grossly negligent, careless, wanton, and willful manner and by acting with reckless disregard for

Plaintiff’s safety.

        14.      Defendant’s conduct, as set forth above, was the proximate cause of Plaintiff’s

damages including, but not limited to, the serious injuries that Plaintiff sustained.

        15.      As a direct result of the negligence, gross negligence, carelessness, recklessness,

willfulness, and wantonness on the part of Defendant, as aforesaid, Plaintiff has suffered

damages and, based on Defendant’s egregious conduct, is entitled to punitive damages.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays:

        a)               For actual or compensatory damages and punitive damages to be
                         determined by the trier of fact as to the First Cause of Action;

        b)               For attorney’s fees and costs in this matter;

        c)               For such other and further relief that this Court deems just and proper;

                                              Page 3 of 4
6:21-cv-02570-DCC       Date Filed 08/11/21         Entry Number 1-1   Page 5 of 5




                                                                                       ELECTRONICALLY FILED - 2021 Jul 06 2:31 PM - GREENVILLE - COMMON PLEAS - CASE#2021CP2303195
 d)            For a trial by jury.

                                       Respectfully submitted,

                                       /s/ Perry DeLoach
                                       Perry B. DeLoach, Jr. (SC Bar No. 74069)
                                       The Law Offices of Perry B. DeLoach, Jr., LLC
                                       1225 South Church Street
                                       Greenville, South Carolina 29605
                                       (864) 520-1101 (o)
                                       (864) 520-1103 (f)
                                       perry@deloachlawoffices.com

                                       Attorney for Plaintiff

 July 6, 2021
 Greenville, South Carolina




                                      Page 4 of 4
